Citation Nr: 0509677	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder; dysthymic 
disorder.  

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for left knee 
arthritis, status post knee surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, which denied the appellant's attempt to 
reopen the claim for service connection for left knee 
arthritis, status post knee surgery.  Service connection for 
post traumatic stress disorder (PTSD); dysthymic disorder was 
granted and assigned a 30 percent rating.  Service connection 
for sleep apnea was denied.  A notice of disagreement was 
received in May 2003, and a statement of the case was issued 
in October 2003.  The appeal was perfected in December 2003.  

The issue of an initial evaluation in excess of 30 percent 
for PTSD; dysthymic disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service medical records are negative for any complaints 
or findings of sleep apnea, and the greater weight of the 
evidence fails to link current disability to service.  

2.  In an August 1999 rating decision the RO denied service 
connection for a left knee condition.  

3.  Although the appellant was notified of the 1999 rating 
decision and of his appellate rights in August 1999, he did 
not perfect an appeal within the applicable time period.

4.  Evidence received since the August 1999 rating decision 
is either cumulative and redundant, or does not bear directly 
and substantially upon the matter of service connection for 
left knee arthritis, status post knee surgery, and, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of that claim.  


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in nor aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).

2.  The August 1999 decision, which denied service connection 
for left knee arthritis, status post knee surgery is final; 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection For Sleep Apnea

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran contends that he has sleep apnea that is related 
to his active service.  The veteran's service medical records 
are completely silent as to sleep apnea during service.  They 
do not reflect any sleep disorder.  Post service VA medical 
records show that the veteran was seen for sleep apnea many 
years after service.  These, however, show no nexus or link 
between the veteran's service and his sleep apnea.  Absent 
competent evidence of a link between service and the claimed 
disability, there is no basis to establish service 
connection.  Accordingly, service connection for sleep apnea 
is denied.  

II.  New And Material Evidence 

In an August 1999 rating decision the RO denied the veteran's 
claim for service connection for a left knee condition.  He 
was notified in August 1999 and he did not file a notice of 
disagreement (NOD).  To appeal a decision, a claimant, or his 
or her representative, must file a NOD with a determination 
by the agency of original jurisdiction within one year from 
the date that that agency mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.302(a) (2004).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received in July 2001, the revised regulation is inapplicable 
and the prior regulation controls.

The regulations in effect prior to August 2001, provided that 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The evidence of record at the time of the August 1999 rating 
decision consisted (in pertinent part) of the veteran's 
service medical records, and post service VA treatment and 
examination reports.  The RO determined these showed a pre-
service left knee disability which had not been aggravated by 
service.  

The evidence received into the record since the August 1999 
rating decision includes an October 1999 VA examination 
report, VA treatment records dated between August 1999 and 
October 2003, and a September 2001 Social Security 
Administration (SSA) determination.  These records merely 
show the current nature and severity of the veteran's left 
knee disorder.  Thus, these records are redundant because 
they merely reiterate what was already established by the 
prior evidence: that the veteran has a left knee disorder 
(namely arthritis of the left knee).  

The above evidence does not bear directly and substantially 
upon the matter of service connection for left knee 
arthritis, status post knee surgery in that none of the above 
evidence shows that the veteran's left knee disorder worsened 
during service.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board 
finds that the evidence received subsequent to August 1999 is 
not new and material and does not serve to reopen the 
veteran's claim for service connection for left knee 
arthritis, status post knee surgery.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2001).

III.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in June 2001 and August 2001 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records and SSA 
records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was not afforded VA medical 
examinations in connection with these claims, but as set out 
above, no competent evidence suggests a link between service 
and sleep apnea, and a current examination of the veteran 
would not provide useful information as to that claim or the 
claim to reopen.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for left knee arthritis, 
status post knee surgery, the claim remains denied.  

Service connection for sleep apnea is denied.  


REMAND

The SSA specifically refers to medical records regarding the 
veteran's service connected PTSD; dysthymic disorder, which 
are not contained in the VA claims file.  For example, SSA 
refers to March 2000, May 2000, and December 2000 psychiatric 
records that are not in the VA claims file.  These  relevant 
underlying medical records used as a basis to grant 
disability benefits should be obtained.  

The Board also observes the veteran was last examined in 
connection with this claim in 2002.  This is too remote in 
time to be considered contemporaneous.  

Accordingly, this case is REMANDED for the following actions:

1.  Request, from the SSA all psychiatric 
examination report(s) and other 
psychiatric records relied upon in 
granting the veteran disability benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, all 
documents should be permanently 
associated with the claims folder.  

2.  Schedule the veteran for a 
psychiatric examination to ascertain the 
extent to which his service connected 
psychiatric disorder is disabling.  The 
claims file should be provided the 
examiner to ensure he/she is familiar 
with the veteran's pertinent history.  
Any indicated tests should be 
accomplished.   

3.  Thereafter, the RO should re-
adjudicate the claim.  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


